IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                        ___________________

                            No. 96-50055
                          Summary Calendar
                        ___________________



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

     versus

LIGIA BALU, also known as Rita Dimici,
also known as Rita Dimuci, also known as
Sanel Stolzenberg, also known as
Chanel Stolzenberg, also known as
Chanel Solzenberg, also known as Sanel
Solzenberg, also known as Lidia Balu,

                                           Defendant-Appellant.


        ________________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                      USDC No. SA-90-CR-43-1
        ________________________________________________

                          April 8, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Ligia Balu appeals the district court’s denial of her motion

for modification of probation. Balu argues that the district court

violated Fed. R. Crim. P. 32.1(b) by not holding a hearing on her

motion to terminate probation.    Rule 32.1(b) requires a hearing

only if the proposed relief is not favorable to the defendant.    In

*
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
this case, the proposed relief was favorable.       That favorable

relief was not granted does not mandate a hearing under Rule

32.1(b).    Balu has shown no reversible error in the district

court’s denial of what is at least her third motion to terminate

her probation.   This court affirmed the denial of an earlier such

motion by Balu on January 25, 1995.   Balu’s most recent previous

motion was denied August 25, 1995, and reconsideration was denied

September 1, 1995; no appeal was taken.      Instead, the instant

motion, asserting essentially the same grounds, was filed September

28, 1995.   The district court clearly proceeded on the assumption

that it had jurisdiction to grant the relief sought, and we also so

assume (arguendo).

     Balu’s motion for expedited hearing is denied as unnecessary.

     AFFIRMED.




                                 2